ORDER
This case came before the court for oral argument November 2, 1994 pursuant to an order that had ordered the defendant, New England Security, Inc. to appear in order to show cause why its appeal should not be summarily decided.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that cause has not been shown and that the issues raised by the appeal should be summarily decided.
At oral argument it was conceded by the defendant that the only issue to be decided by this court was the question concerning whether the trial justice abused his discretion in admitting the expert testimony of the plaintiffs’ expert witness, Michael Maznio, supported by documentary evidence of damage incurred as a result of a fire started by an employee of the defendant. We are of the opinion that in the circumstances of this case, the admission of this testimony and documentary evidence did not constitute an abuse of discretion. Mr. Maznio had made a careful summary and review of the necessary work performed by employees of the plaintiffs and by outside vendors in repairing the damage caused by the fires. He was qualified by experience and education to render an opinion relating to these expenses.
Consequently, the defendant’s appeal is denied and dismissed. The judgment entered in the Superior Court is affirmed.